        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 COMMERCE EQUITIES, INC.,                        §
                                                 §
           Plaintiff,                            §
                                                 §
 v.                                              §
                                                 §       CIVIL ACTION NO. 4:20-CV-02607
 AMRISC, LLC, CRC INSURANCE                      §
 SERVICES, INC., and HIGHPOINT                   §
 INSURANCE GROUP, LLC                            §
                                                 §
           Defendants.                           §

  DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS
 UNDER FEDERAL RULES 12(b)(1) and 12(b)(6) AND BRIEF IN SUPPORT THEREOF

          Defendant Highpoint Insurance Group, LLC (“Highpoint” or “Defendant”) files this

Motion to Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and Brief

in Support Thereof.

                         I. INTRODUCTION AND SUMMARY OF ARGUMENT

          Plaintiff Commerce Equities, Inc. (“Plaintiff”) alleges that its property suffered damages

from Hurricane Harvey on or about August 27, 2017. ECF No. 1, Ex. B ¶28. In turn, Plaintiff filed

a claim with its insurance carrier pursuant to a commercial property insurance policy (the

“Policy”). ECF No. 1, Ex. B ¶29. Unable to resolve the claim with its insurance carrier, Plaintiff

is currently arbitrating this matter in New York. ECF No. 1, Ex. B ¶43.

          Plaintiff has now filed this lawsuit against several defendants, including Highpoint.

Highpoint, the retail insurance agent, assisted with procuring the Policy. ECF No. 1, Ex. B ¶19.

Plaintiff alleges only two causes of action against Highpoint: (1) negligence and (2) violation of

the Texas Insurance Code. ECF No. 1, Ex. B ¶¶45-55, 63-64. The crux of Plaintiff’s complaint as

to Highpoint is that it mispresented the terms to the Policy by failing to disclose that there was an


DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                  Page 1
8324528v.2 / 08665.200
        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 2 of 10




arbitration provision with a New York venue applying New York law (hereinafter the “Arbitration

Provision”). ECF No. 1, Ex. B ¶¶51-53.

          Even assuming Plaintiff’s allegations to be true, however, Plaintiff does not have an

actionable legal injury and, therefore, lacks standing to bring these claims. Specifically, Plaintiff

fails to articulate—beyond a mere hypothetical—what additional damages it would receive from

a dispute with its carrier had there not been an Arbitration Provision.

          Even if Plaintiff has standing, Plaintiff fails to state a viable cause of action against

Highpoint. Texas law is clear that an insurance agent has a duty to procure the coverage that is

specifically requested and to not make any specific misrepresentations regarding the scope of

coverage. Here, Plaintiff does not allege that it specifically requested coverage without an

Arbitration Provision or that Highpoint misrepresented that it was procuring coverage without an

Arbitration Provision. In fact, Plaintiff alleges in its pleadings that Highpoint was also unaware of

the Arbitration Provision.

          Therefore, Plaintiff’s lawsuit should be dismissed because it lacks standing or in the

alternative its failure to state a viable cause of action against Highpoint.

                                  II. PLAINTIFF LACKS STANDING

          A.        Legal Standard

          It is appropriate for the court to dismiss the action pursuant to F.R.C.P. 12(b)(1) for lack of

subject matter jurisdiction when a plaintiff lacks standing to sue in federal court. See Chair King,

Inc. v. Houston Cellular Corp., 131 F.3d 507, 509 (5th Cir. 1997). Standing is a jurisdictional

question, which must be resolved as a preliminary matter. U.S. v. Hays, 515 U.S. 737, 742-43

(1995); Xerox Corp. v. Genmoora Corp., 888 F.2d 345, 350 (5th Cir. 1989). The plaintiff has the

burden to establish standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). The



DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                      Page 2
8324528v.2 / 08665.200
        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 3 of 10




plaintiff “must demonstrate (1) an injury-in-fact, (2) causation, and (3) a likelihood that the injury

will be redressed by a decision in the plaintiff’s favor. Id. at 560.

          To establish an injury-in-fact, the plaintiff must sufficiently plead that the injury is concrete

and particularized, actual or imminent, and ‘not conjectural’ or ‘hypothetical.’ Id. (citing Whitmore

v. Arkansas, 495 U.S. 149, 155, 110 S.Ct. 1717, 1723 L.Ed.2d 135 (1990)). “Second, there must

be a causal connection between the injury and the conduct complained of—the injury has to be

‘fairly ... trace[able] to the challenged action of the defendant, and not ... th[e] result [of] the

independent action of some third party not before the court.’” Id. (citing Simon v. Eastern Ky.

Welfare Rights Organization, 426 U.S. 26, 41–42, 96 S.Ct. 1917, 1926, 48 L.Ed.2d 450 (1976)).

          B.        Argument

          Plaintiff alleges that it suffered (1) “consequential damages to [Plaintiff’s] economic

welfare from the wrongful denial and delay of benefits including loss of the property and

business”; (2) “significant monetary and time costs associated with traveling to New York and

hiring lawyers to prosecute the arbitration”; and (3) “consequential damages, statutory interest,

exemplary damages, and attorney’s fees that Plaintiff could not recover if New York law applied

to damages to the Property.” ECF No. 1, Ex. B ¶¶43, 65.

          Even if the facts alleged by Plaintiff are taken as true, Plaintiff has failed to show or allege

that its award in arbitration would be less than what it would have recovered, if not for the

Arbitration Provision. Plaintiff also assumes that it is entitled to any recovery pursuant to the

Policy. At this time, any recovery—much less more recovery without the Arbitration Provision—

pursuant to the Policy is mere conjecture and a hypothetical that has yet to be determined.

          Plaintiff also fails to allege any facts, much less sufficient facts, to show that it has suffered

an injury-in-fact caused by Highpoint. If anything, Plaintiff makes clear that any alleged injury



DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                         Page 3
8324528v.2 / 08665.200
        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 4 of 10




stems from its insurance carrier’s alleged bad conduct to properly adjust the claim. ECF No. 1,

Ex. B ¶ 30 (“Nearly a year passed without any substantive progress – and with zero payment – on

the claim . . . [and] the Carriers . . . sent Plaintiff a letter officially refusing any additional payment

on the claim.”). In fact, Plaintiff claims that the carrier committed a “wrongful denial” and “delay

of benefits including loss of the property and business.” ECF No. 1, Ex. B ¶65. Highpoint,

however, has nothing to do with the alleged wrongful acts of the carrier.

          In short, Plaintiff lacks standing to bring these claims because it fails to articulate an injury-

in-fact that was caused by Highpoint.

                             III. PLAINTIFF FAILS TO STATE A CLAIM

          In the event that Plaintiff is deemed to have standing then Plaintiff’s claims against

Highpoint should be dismissed under Rule 12(b)(6) as follows.

          A.        Legal Standard

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

factual allegations in a complaint must be enough to raise the right to relief above the speculative

level. See Twombly, 550 U.S. at 554-55. This standard requires “more than a sheer possibility that

a defendant has acted unlawfully.” See Iqbal, 556 U.S. at 667. Rather, a plaintiff has an obligation

to provide “[t]he grounds of his entitle[ment] to relief….” See Twombly, 550 U.S. at 555.

          When ruling on a Rule 12(b)(6) motion to dismiss, the court must accept as true all factual

allegations contained in the complaint. See id. at 555-56. The court, however, is not required to

accept legal conclusions as true. See Iqbal, 556 U.S. at 667-68. Rather, legal conclusions must be

supported by sufficiently specific factual allegations, as courts “are not bound to accept as true a



DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                         Page 4
8324528v.2 / 08665.200
        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 5 of 10




legal conclusion couched as a factual allegation.” Id. at 678 (quoting Twombly, 550 U.S. at 555).

“[A] plaintiff must plead specific facts, not mere conclusion allegations, to avoid dismissal for

failure to state a claim.” Kane Enters v. MacGregor (USA), Inc., 322 F.3d 371, 374 (5th Cir. 2003).

          “Where the complaint is devoid of facts that would put the defendant on notice as to what

conduct supports the claims, the complaint fails to satisfy the requirement of notice pleading. See

Anderson v. U.S. Dep’t of Hous. & Urban Dev., 554 F.3d 525, 528 (5th Cir. 2008). As the Fifth

Circuit explained in Anderson, “a complaint must do more than name laws that may have been

violated by the defendant, it must also allege facts regarding what conduct violated those laws. In

other words, a complaint must put the defendant on notice as to what conduct is being called for

defense in a court of law.” See id. at 528-29. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” See Iqbal, 556 U.S. at 678.

Furthermore, complaints “based on an outlandish legal theory or on a close but ultimately

unavailing one” should be dismissed. See Neitzke v. Williams, 490 U.S. 319, 327 (1989);

McCormick v. Stadler, 105 F.3d 1059, 1061 (5th Cir. 1997).

          B.        Plaintiff’s Mistaken Belief About the Contents of Its Policy Does Not Create A
                    Viable Cause of Action Against Highpoint and Therefore All of Plaintiff’s
                    Claims Should be Dismissed

          In Texas, an insurance agent does not have a legal duty to disclose the limitations of an

insurance policy under common law or the Texas Insurance Code. See Nwaigwe v. Prudential

Prop. & Cas. Ins. Co., 27 S.W.3d 558-559 (Tex. App.—San Antonio, 2000, pet. denied)(Court held

that there was no duty to advise the insured that the policy included a vacancy exclusion and that

an insured’s mistaken belief that he was fully covered by the policy is not actionable—insured

asserted claims of negligence, violations of the Texas Insurance Code, fraud, and DTPA).




DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                 Page 5
8324528v.2 / 08665.200
        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 6 of 10




          Rather, an insurance agent owes a client a duty to use reasonable diligence to attempt to

place the requested insurance and inform the client promptly if the agent is unable to do so. May

v. United Services Ass’n of America, 884 S.W.2d 666, 669 (Tex. 1992). An insurance agent does

not breach his duty of procuring the requested coverage where the insured does not specifically

request a particular type of coverage. See Moore v. Whitney-Vaky Ins. Agency, 966 S.W.2d 690,

692 (Tex. App.—San Antonio 1998, no pet.)(finding no liability where insured never requested a

specific type of coverage.). A claim based on a misrepresentation relating to insurance coverage

requires proof of a specific misrepresentation.1

          Here, even assuming all facts plead as true, Plaintiff does plead sufficient facts supporting

an actionable negligence claim or alleged violation of the Texas Insurance Code. Plaintiff fails to

allege that it made any specific request for coverage without an Arbitration Provision. Likewise,

Plaintiff fails to allege any facts—beyond mere conclusory allegations—that Highpoint

misrepresented to Plaintiff that the Policy would not have the Arbitration Provision. On the

contrary, Plaintiff pleads that Highpoint was unaware of the Arbitration Provision, as follows:

          Upon information and belief, AmRisc instructed CRC to conceal any reference to
          the arbitration provision, choice of law provision, and choice of venue provision,
          from any and all potential targets (including Plaintiff’s agent, Highpoint) and CRC
          agreed to this plan.

          ECF No. 1, Ex. B ¶60. (emphasis added).




1
  See Howard v. Burlington Ins. Co., 347 S.W.3d 783, 798 (Tex. App.—Dallas 2011, no pet.)(affirming summary
judgment on behalf of agent broker for claims of misrepresentation, negligent misrepresentation, breach of fiduciary
duty, fraud and fraudulent inducement, and negligence when there was not a specific misrepresentation.) The Court in
Howard v. Burlington Ins. stated that “In the absence of some specific misrepresentation by the insurer or agent about
the insurance a policyholder’s mistaken belief about the scope or availability of coverage is not generally actionable
under the DTPA.”)(citing Sledge v. Mullin, 927 S.W.2d 89, 94 (Tex. App.—Fort Worth 1996, no writ)(stating that
where Plaintiff could point to no specific misrepresentation, the evidence does not support a theory of recovery for
the alleged misrepresentation under the Texas Insurance Code or for the alleged deceptive trade practice.” The Court
in Howard v. Burlington Ins. also noted that “For the same reason, a claim based solely on mistaken belief would fail
under the Insurance Code.”)(citing Moore v. Whitney–Vaky Ins. Agency, 966 S.W.2d 690, 692-693 (Tex. App.—San
Antonio 1998, no pet.)).

DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                                  Page 6
8324528v.2 / 08665.200
        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 7 of 10




          C.        Plaintiff’s Claims Are Barred Because it is Charged with the Knowledge
                    Regarding the Contents of the Policy, Including the Arbitration Provision

          Texas law is clear that an insured has a duty to read and be familiar with the terms of its

insurance policy, is charged with knowledge of its policy’s coverage, and cannot rely upon its

insurance agent to explain the policy. See Heritage Manor of Blaylock Properties, Inc. v. Petersson,

677 S.W.2d 689, 691 (Tex. App.—Dallas 1984, writ ref’d n.r.e.); Garrison Contractors, Inc. v.

Liberty Mut. Ins. Co., 927 S.W.2d 296, 300 (Tex. App.—El Paso 1996), aff’d 966 S.W.2d 482 (Tex.

1998); Ruiz v. Government Employees Ins. Co., 4 S.W.3d 838, 841 (Tex. App.—El Paso 1999, no

pet.). The Court in Howard v. Burlington stated the following:

     Texas law is clear that the policy’s language controls and the insured has a duty to read
     and be familiar with the terms of his own insurance policy…An Insured is bound to
     the terms of the policy whether he reads it or not…[Here, Plaintiff] admitted he did
     not read the entire policy. [Plaintiff] further admitted he did not attempt to verify
     whether the policy provide the coverage purportedly he purportedly asked [his
     insurance agent] to obtain. Nevertheless, [Plaintiff] was bound by the terms of the
     [insurance] policy and was charged with knowledge of its conditions and coverage.

Howard v. Burlington Ins. Co., 347 S.W.3d 783, 792 (Tex. App.—Dallas 2011, no pet.)(emphasis

added).

          Here, Plaintiff does not allege any facts that it was not given a copy of the Policy or that it

requested a copy of the Policy and that such request was denied. As such, Plaintiff is bound and

charged with the contents of the Policy, including the Arbitration Provision, and therefore its claims

against Highpoint should be dismissed.

          D.        Plaintiff Fails to Plead the Existence of Any Cognizable Damages

          Plaintiff’s claims against Highpoint should also be dismissed because Plaintiff does not

allege that it has or will suffer any non-speculative damages. “Texas and Federal law require

plaintiffs to demonstrate non-speculative damages to pursue a claim. Damages which are



DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                      Page 7
8324528v.2 / 08665.200
        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 8 of 10




conjectural will not survive a motion to dismiss.” Little v. KPMG LLP, No. SA-07-CA-621-FB,

2008 WL 576226, at 5 (W.D. Tex. Jan. 22, 2008); see also Reardon v. LightPath Techs., Inc., 183

S.W.3d 429, 442 (Tex. App.—Houston [14th Dist.] 2005, no pet.). In Texas, courts have held that

“uncertainty as to the fact of legal damages is fatal to recovery.” Sw. Battery Corp. v. Owen, 115

S.W.2d 1097, 1099 (Tex. 1938).

          Plaintiff fails to allege the specific amount—or even a ball park range—of these purported

damages, nor facts sufficient to confirm the existence of these damages. The notion that Texas

arbitrators award more money than New York arbitrators is entirely speculative and based on

conjecture. It is also uncertain based upon the pleadings as to whether Plaintiff is entitled to any

recovery under the Policy, much less more recovery had this matter been litigated in Texas.

          E.        Plaintiff Fails to Allege a Viable Insurance Code Violation.

          In support of its claims that Highpoint violated the Texas Insurance Code, Plaintiff pleads

nothing more than threadbare recitations of the elements of its cause of action, supported by

conclusory statements of fact. With regards to Section 541.061(1) of the Texas Insurance Code,

Plaintiff states that “Highpoint misrepresented the insurance policy to Plaintiff by making an

untrue statement of material fact, in violation of Texas Insurance Code Section 541.061(1).”

Plaintiff, however, pleads no additional facts describing who made the misrepresentation, what the

misrepresentation was, when it was made, where it was made, or how it was made.

          In support of its claims that Highpoint violated Section 541.061(2) of the Texas Insurance

Code, Plaintiff states that “Highpoint violated section 541.061(2) by failing to inform Plaintiff,

prior to binding of the Policy, of the arbitration clause, choice of law clause, choice of venue clause

that have directly led to the deprivation of Plaintiff’s legal rights and subsequent damages.” ECF

No. 1, Ex. B ¶51. However, Plaintiff pleads no facts with any level of detail describing how



DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                    Page 8
8324528v.2 / 08665.200
        Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 9 of 10




Highpoint’s conduct violated Section 541.061(2). Specifically, Plaintiff fails to plead any facts

even suggesting that Highpoint made “statements” that were “misleading” and therefore needed

to be corrected. See Section 541.061(2) of the Texas Insurance Code.

          Likewise, Plaintiff make a conclusory allegation that Highpoint violated Section

541.061(3) of the Texas Insurance Code. ECF No. 1, Ex. B ¶53. Plaintiff—once again—fails to

allege any facts that Highpoint made a misleading statement. See Section 541.061(3) of the Texas

Insurance Code (“making a statement in a manner that would mislead a reasonably prudent person

to a false conclusion of a material fact.”)

          As previously noted, a misrepresentation claim—including under the Insurance Code—

requires a specific misrepresentation and an insured’s mistaken belief about the coverage is not

generally actionable. Plaintiff, however, fails to allege any facts that Highpoint made a

misrepresentation that the Policy would not have the Arbitration Provision.

          F.        Plaintiff Fails to Allege a Viable Negligence Cause of Action

          In support of its negligence cause of action against Highpoint, Plaintiff states “Highpoint

owed a duty to Plaintiff to obtain appropriate insurance coverage for Plaintiff’s property and failed

to make Plaintiff aware of the Arbitration Provision.” ECF No. 1, Ex. B ¶64. As previously stated,

an insurance agent, such as Highpoint, does not have a duty to disclose all of the limitations to an

insurance policy. See Nwaigwe, 27 S.W.3d 558-559 (Tex. App.—San Antonio, 2000, pet. denied).

          Plaintiff’s allegations as to negligence represent nothing more than threadbare recitations

of the elements of negligence and contain only conclusory factual allegations. For example,

Plaintiff pleads no facts that Highpoint failed to use reasonable diligence to place the coverage

specifically requested or promptly inform Plaintiff that it was unable to do so.




DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                   Page 9
8324528v.2 / 08665.200
       Case 4:20-cv-02607 Document 6 Filed on 08/06/20 in TXSD Page 10 of 10




          As such, Plaintiff does not plead facts, which taken as true, would state a claim for

negligence upon which relief can be granted, and therefore Plaintiff’s causes of action against

Highpoint should be dismissed under Rule 12(b)(6).

                                  IV. CONCLUSION AND PRAYER

          CONSEQUENTLY, Defendant Highpoint Insurance Group, LLC respectfully requests that

the Court grant this Motion to Dismiss, dismiss each of Plaintiff’s claims against it with prejudice,

and grant any and all other and further relief to which it may show itself to be justly entitled.

                                               Respectfully Submitted,

                                               THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                               By: ___/s/ Michael S. Cedillo________________
                                                      Michael S. Cedillo, Attorney in Charge
                                                      State Bar No. 24072029
                                                      Southern District Bar No. 1872135
                                                      mcedillo@thompsoncoe.com
                                                      700 North Pearl Street, Twenty-Fifth Floor
                                                      Dallas, Texas 75201-2832
                                                      Telephone: (214) 871-8221
                                                      Facsimile: (214) 871-8209
                                                      ATTORNEY FOR DEFENDANT
                                                      HIGHPOINT INSURANCE GROUP,
                                                      LLC

                                      CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the foregoing was served on all known counsel via

ECF/CM on August 6, 2020 pursuant to the Federal Rules of Civil Procedure as follows:

                                               /s/ Michael S. Cedillo________________
                                               Michael S. Cedillo




DEFENDANT HIGHPOINT INSURANCE GROUP, LLC’S MOTION TO DISMISS                                  Page 10
8324528v.2 / 08665.200
